I concur in the interpretation given the statute, but I cannot concur in the language which tends to place the stamp of this court's approval on party endorsements of "nonpolitical" candidates especially as to those endorsements of judicial candidates. When candidates for such offices were placed on a nonpartisan ballot it was, it seems to me, the purpose of the legislature to lift the judgeships above sordid political influence and to free the candidates from obligation to a political party so that if elected they might render judicial instead of partisan political decisions on matters where party programs, party interests, or even prominent party leaders might be involved. The abuse and accusations of party treason which have been heaped upon some judges in the recent past because of decisions thought to be contrary to the interests of an endorsing party ought to be evidence enough of the impropriety of party endorsements and of their purpose to induce partisan political rather than impartial judicial decisions. Judges are or should be elected to interpret the law as they find it without fear or favor. It poisons the very fount of democracy if they do not do so. Nothing so shakes the confidence of the people in their courts and arouses contempt for their government as politically minded judges. There can be no propriety in any influence which tends, consciously or otherwise, to prevent impartiality or which tends to create a feeling of party obligation. If the statutes or the constitution as interpreted by the courts do not suit the people, the proper remedy lies in the legislature or by amendment to the constitution, not in judicial misinterpretation. *Page 336 
Much of the foregoing applies with some force to other nonpartisan offices where obviously the law seeks a business administration based upon merit rather than on party favoritism. But I realize that the legislature failed to foresee how easily endorsement by political parties might be resorted to to defeat the objects so obviously sought. It failed to implement its purposes further than to forbid party or other designations upon the ballot. The statute does not forbid party endorsements of any nonpolitical candidates. Nevertheless their impropriety in the case of such candidates, judicial or nonjudicial, seems obvious. Its impropriety in the case of judicial candidates seems most obvious.